OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
The Appellate Division correctly found that the failure of several witnesses to include their proper residence addresses and the town or city in which they reside (Election Law § 6-132 [2]), the inclusion by several individual signers of improper residence addresses, towns, election districts and wards (Election Law § 6-130), and the uncontroverted evidence that additions were made to witness statements after they were signed and not in the witnesses’ presence (see, Matter of Jonas v Velez, 65 NY2d 954 [decided herewith]; Matter of Sheldon v Sperber, 45 NY2d 788) requires that 253 of the designating petition’s 528 *967signatures be stricken, leaving an insufficient number of signatures to validate the petition. Thus, we need not reach the issue of the sufficiency of the description of the public office being sought by respondent or the assertions that fraud and irregularity permeated the petition-gathering process.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur in memorandum.
On appeal by respondent Lalor, order affirmed, without costs. Cross appeal by petitioner dismissed, without costs, upon the ground that the cross appellant is not a party aggrieved (CPLR 5511).